Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 103 over Unger in view of Ginter, Applicant submits that Ginter does not disclose calculating a consolidated settlement for each of the plurality of accounts, grouping the accounts into a first and second group based on respective consolidated settlements, and matching first accounts in the first group with second accounts in the second group according to the respective consolidated settlements. The Examiner respectfully disagrees.
Figures 30-31 of Ginter provide various examples of payment aggregation for users’ transactions. However, paragraph 0650 discloses that payments may be aggregated based on any number of different factors, “For example, payments can be aggregated based on consumer, provider, payment method, or a combination of any or all of these factors.” Furthermore, the Examiner disagrees with Applicant’s interpretation of Fig. 31 not disclosing calculating and matching settlements for each of the accounts in the first group. As can be seen by the arrows presented in Fig. 31, transactions from multiple users (e.g. user 1, user 2, etc.) are matched with their respective payment methods (e.g. payment method 1, payment method 2, etc.) at the clearinghouse. These transactions are then aggregated by the clearinghouse to create an “aggregated credit” (i.e. consolidated settlement/second pending transaction) for each payment method (i.e. second accounts in the second group). Therefore, Ginter discloses calculating a consolidated settlement for each of the plurality of accounts, grouping the accounts into a first and second group based on respective consolidated settlements, and matching first accounts in 
Applicant’s arguments with respect to claim 51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 33, from which claim 41 depends, recites, “...wherein the scheduling node is configured to perform the consolidation analysis of the plurality of first pending transactions to determine a plurality of second pending transactions among the plurality of accounts by calculating a respective consolidated settlement for each of the plurality of accounts based on the plurality of first pending transactions; grouping the plurality of accounts into a first group and a second group based on the respective consolidated settlements for the plurality of accounts; matching first accounts in the first group with second accounts in the second group according to the respective consolidated settlements for the first and second accounts, and generating the plurality of second pending transactions based on a result of the matching...” However, claim 41 recites identical limitations as those of claim 33. Therefore, claim 41 fails to further limit the subject matter of claim 33.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-11, 13, 31-41, and 43-50 are rejected under 35 U.S.C. 103 as being unpatentable over Unger et al. (US 2020/0028697; hereinafter Unger) in view of Ginter et al. (US 2006/0218651; hereinafter Ginter).
Regarding claims 1, 33, and 50, Unger discloses: A method, system, and apparatus for managing blockchain network transactions, comprising: 
storing transaction data in a blockchain by at least one consensus node of a blockchain network, wherein the transaction data comprise a plurality of first pending transactions to be executed on the blockchain network among a plurality of accounts, the blockchain network comprises the consensus node ("validators") and a scheduling device ("transaction processor"), and the scheduling device is a non-consensus node of the blockchain network (Fig. 8, Fig. 11, 0098, 0105-0107);
obtaining the transaction data from the blockchain network by the scheduling device (Fig. 11, 0105);
obtaining a client request from a client device associated with an account of the plurality of accounts by the scheduling device, the client request authorizing a settlement for the account (Fig. 11, 0107);
sending a settlement entry to the consensus node by the scheduling device, the settlement entry comprising information of the execution of the at least one of the plurality of second pending transactions (Fig. 11, 0105-0107);
and storing the settlement entry in the blockchain by the consensus node (Fig. 11, 0107).
Unger does not disclose: determining a plurality of second pending transactions among the plurality of accounts by the scheduling device performing a consolidation analysis of the plurality of first pending transactions, wherein a number of the plurality of second pending transactions is less than a number of the plurality of first pending transactions;
storing the plurality of first pending transactions with the plurality of second pending transactions locally by the scheduling device;
sending a request to a settlement account management (SAM) server to execute at least one of the plurality of second pending transactions associated with the account by the scheduling device;
receiving a confirmation from the SAM server by the scheduling device, the confirmation corresponding to an execution of the at least one of the plurality of second pending transactions;
wherein determining the plurality of second pending transactions by the scheduling device performing the consolidation analysis of the plurality of first pending transactions comprises: calculating a respective consolidated settlement for each of the plurality of accounts based on the plurality of first pending transactions;
grouping the plurality of accounts into a first group and a second group based on the respective consolidated settlements for the plurality of accounts;
matching first accounts in the first group with second accounts in the second group according to the respective consolidated settlements for the first and second accounts;
and generating the plurality of second pending transactions based on a result of the matching.
However, in the same field of endeavor, Ginter discloses: obtaining the transaction data...by the scheduling device ("clearinghouse" Fig. 18-19, Fig. 31-32, 0645, 0649-0650);
determining a plurality of second pending transactions among the plurality of accounts by the scheduling device performing a consolidation analysis of the plurality of first pending transactions, wherein a number of the plurality of second pending transactions is less than a number of the plurality of first pending transactions (Fig. 31-32, 0644, 0650);
storing the plurality of first pending transactions with the plurality of second pending transactions locally by the scheduling device (Fig. 18-19, 0645, 0649);
sending a request to a settlement account management (SAM) server to execute at least one of the plurality of second pending transactions associated with the account by the scheduling device (Fig. 19, Fig. 32, 0542, 0552, 0605, 0650);
receiving a confirmation from the SAM server by the scheduling device, the confirmation corresponding to an execution of the at least one of the plurality of second pending transactions (Fig. 61, 0542, 0568, 0645, 0649, 1092);
wherein determining the plurality of second pending transactions by the scheduling device performing the consolidation analysis of the plurality of first pending transactions comprises: calculating a respective consolidated settlement for each of the plurality of accounts based on the plurality of first pending transactions (Fig. 30-31, 0647-0650);
grouping the plurality of accounts into a first group and a second group based on the respective consolidated settlements for the plurality of accounts (Fig. 30-31, 0647-0650);
matching first accounts in the first group with second accounts in the second group according to the respective consolidated settlements for the first and second accounts (Fig. 30-31, 0647-0650);
and generating the plurality of second pending transactions based on a result of the matching (Fig. 30-31, 0647-0650).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 33, and 50 disclosed by Unger by including aggregating transactions, storing transaction information locally, and settling transactions with third-parties as disclosed by Ginter. One of ordinary skill in the art would have been motivated to make this modification to increase processing efficiency and maintain a clear audit record (Ginter 0644, 0649).
Regarding claims 2 and 36, Unger in view of Ginter discloses all the limitations of claims 1 and 33. Ginter further discloses: sending the settlement for the account of the plurality of accounts to the client device by the scheduling device, the settlement being associated with the at least one of the plurality of second pending transactions associated with the account (Fig. 61, 0542, 0568, 0645, 0649, 1092).
Regarding claims 3 and 35, Unger in view of Ginter discloses all the limitations of claims 2 and 33. Ginter further discloses: obtaining a query from the client device by the scheduling device, the query requesting settlement information for the account associated with one or more of the plurality of first pending transactions, wherein sending the settlement for the account is in response to obtaining the query from the client device (Fig. 61, 0542, 0568, 0645, 0649, 1092).
Regarding claims 7 and 37, Unger in view of Ginter discloses all the limitations of claims 1 and 33. Unger further discloses: wherein sending the settlement entry to the consensus node is in response to receiving the confirmation (Fig. 11, 0105-0107).
Regarding claims 8 and 38, Unger in view of Ginter discloses all the limitations of claims 1 and 33. Unger further discloses: wherein storing the settlement entry in the blockchain by the consensus node comprises: storing the settlement entry together with the plurality of first pending transactions in the blockchain by the consensus node (Fig. 11, 0105-0107).
Regarding claims 9 and 39, Unger in view of Ginter discloses all the limitations of claims 1 and 33. Unger further discloses: verifying settlement information based on the settlement entry and the plurality of first pending transactions by the consensus node (Fig. 11, 0105-0107).
Regarding claims 10 and 40, Unger in view of Ginter discloses all the limitations of claims 1 and 33. Ginter further discloses: in response to receiving the confirmation, updating the plurality of second pending transactions based on the settlement entry by the scheduling device (Fig. 61, 0542, 0568, 0645, 0649, 1092).
Regarding claim 41, Unger in view of Ginter discloses all the limitations of claim 33. Ginter further discloses: wherein determining the plurality of second pending transactions by performing the consolidation analysis of the plurality of first pending transactions comprises: calculating a respective consolidated settlement for each of the plurality of accounts based on the plurality of first pending transactions (Fig. 30-31, 0647-0650);
grouping the plurality of accounts into a first group and a second group based on the respective consolidated settlements for the plurality of accounts (Fig. 30-31, 0647-0650);
matching first accounts in the first group with second accounts in the second group according to the respective consolidated settlements for the first and second accounts (Fig. 30-31, 0647-0650);
and generating the plurality of second pending transactions based on a result of the matching (Fig. 30-31, 0647-0650).
Regarding claims 13 and 44, Unger in view of Ginter discloses all the limitations of claims 1 and 33. Unger further discloses: wherein obtaining the transaction data from the blockchain network comprises: receiving each of the plurality of first pending transactions from a respective client device associated with a respective account of the plurality of accounts by synchronizing with the blockchain network (Fig. 11, 0105).
Regarding claims 31 and 45, Unger in view of Ginter discloses all the limitations of claims 1 and 33. Unger further discloses: wherein the plurality of second pending transactions are not subject to a consensus process of the blockchain network to update the transaction data.
Regarding claims 32 and 43, Unger in view of Ginter discloses all the limitations of claims 1 and 33. Ginter further discloses: wherein determining the plurality of second pending transactions among the plurality of accounts comprises: determining the at least one of the plurality of second pending transactions associated with the account based on at least partially the one or more of the plurality of first pending transactions (Fig. 31-32, 0644, 0650).
Regarding claim 34, Unger in view of Ginter discloses all the limitations of claim 33. Ginter further discloses: wherein the system further comprises the SAM server (Fig. 19, Fig. 32, 0542, 0552, 0605, 0650).
Regarding claim 46, Unger in view of Ginter discloses all the limitations of claim 33. Unger further discloses: further comprising a scheduling application programming interface (API) ("client applications"), wherein client devices associated with the plurality of accounts are configured to communicate with the blockchain network via the scheduling API (Fig. 2, Fig. 8, 0054, 0098).
Regarding claim 47, Unger in view of Ginter discloses all the limitations of claim 33. Unger further discloses: further comprising a blockchain API ("microservices"), wherein the consensus node is configured to store the transaction data in the blockchain through a consensus process via the blockchain API (Fig. 8, 0098, 0107).
Regarding claim 48, Unger in view of Ginter discloses all the limitations of claim 47. Unger further discloses: wherein the scheduling node is configured to synchronize with the blockchain API to obtain the transaction data (Fig. 7-8, 0089, 0091-0093).
Regarding claim 49, Unger in view of Ginter discloses all the limitations of claim 47. Ginter further discloses: further comprising a settlement integration API, wherein the SAM server is configured to communicate with the scheduling node via the settlement integration API (Fig. 18, 0605, 0650).
Claims 12 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Unger in view of Ginter as applied to claims 1 and 33 above, and further in view of Jastrebski et al. (US 2010/0169137).
Regarding claims 12 and 42, Unger in view of Ginter discloses all the limitations of claims 1 and 33. Ginter further discloses: ...determining the plurality of second pending transactions by modifying the transaction graph (Fig. 30-31, 0650)...
Unger in view of Ginter does not disclose: wherein determining the plurality of second pending transactions by performing the consolidation analysis of the plurality of first pending transactions comprises: presenting the plurality of first pending transactions on a transaction graph;
and...wherein the plurality of second pending transactions is presented on a modified transaction graph.
However, in the same field of endeavor, Jastrebski discloses: wherein determining the plurality of second pending transactions by performing the consolidation analysis of the plurality of first pending transactions comprises: presenting the plurality of first pending transactions on a transaction graph (Abstract, Fig. 11, Fig. 15, 0053, 0085-0086);
and...wherein the plurality of second pending transactions is presented on a modified transaction graph (Abstract, Fig. 11, Fig. 15, 0053, 0085-0086).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 12 and 42 disclosed by Unger in view of Ginter by including displaying transaction graphs as disclosed by Jastrebski. One of ordinary skill in the art would have been motivated to make this modification to allow a user to analyze the transaction graphs and resulting aggregated transactions (Jastrebski 0035-0036).
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Unger in view of Ginter as applied to claim 1 above, and further in view of Madisetti (USP 10102265; previously of record).
Regarding claim 51, Unger in view of Ginter discloses all the limitations of claim 1. 
Unger in view of Ginter does not disclose: wherein each of the plurality of second pending transactions is between a different corresponding pair of accounts among the plurality of accounts, and wherein each of the plurality of accounts is associated with a different corresponding second pending transaction of the plurality of second pending transactions.
However, in the same field of endeavor, Madisetti discloses: wherein each of the plurality of second pending transactions is between a different corresponding pair of accounts among the plurality of accounts, and wherein each of the plurality of accounts is associated with a different corresponding second pending transaction of the plurality of second pending transactions (Fig. 18-19, Col 21 line 48-Col 22 line 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 51 disclosed by Unger in view of Ginter by including merging transactions between different corresponding pairs of accounts as disclosed by Madisetti. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.R./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685